Citation Nr: 9904254	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-03 038	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for morbid obesity.

4.  Entitlement to service connection for a vascular 
disorder, including phlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1969. 

The matter of the veteran's entitlement to service connection 
for sleep apnea, PTSD, and morbid obesity come to the Board 
of Veterans' Appeals (Board) from a January 1994 decision by 
the RO in New York, New York (NYRO) that denied service 
connection for these conditions.  The other matter on appeal 
arose in a manner which warrants some explanation.  

In January 1992, the veteran submitted a VA Form 21-256, 
"Veteran's Application for Compensation and Pension," by 
which he claimed service connection for six disorders, 
including phlebitis, an unspecified "circulatory" disorder, 
a heart disorder, and a kidney disorder.  Phlebitis is 
inflammation of a "vein."  De Perez v. Derwinski, 2 Vet. 
App. 85, 86 (1992).  By contrast, the claimed circulatory 
disorder appears to refer to a disorder other than the heart 
disorder or phlebitis, especially given the veteran's own 
pleading, and because of the definitions of phlebitis, veins, 
arteries, and circulation.  See 38 C.F.R. §§ 4.62, 4.104 
(1998); Steadman's Medical Dictionary 136, 343-34, 1349, 1909 
(1992).  Indeed, the claimed circulatory disorder might 
indeed have referred to an arterial disorder, or a venous 
disorder other than phlebitis, such as peripheral vascular 
insufficiency (PVI).  See, e.g., May 1991 VA hospitalization 
summary (with diagnosis of PVI).  Therefore, at the time the 
veteran submitted his service connection claims in January 
1992, his claims for an unspecified "circulatory" disorder 
appeared distinct from his claim of service connection for 
phlebitis.

Thereafter, in November 1992, the RO in San Juan, Puerto Rico 
sent a letter to the veteran, notifying him that the RO had 
denied his "claim" of service connection.  The letter did 
not explicitly state which of his six then-pending service 
connection claims had been denied.  However, the letter went 
on to state that, before final action could have been taken 
on "this claim," the RO needed the evidence from private 
physicians, Dr. Jose Sosa and Dr. Mano.  One possible 
interpretation of the RO's letter is that the RO had denied 
only the veteran's claim pertaining to a kidney disorder, 
because this was the only disorder for which the veteran had 
received treatment from both Drs. Sosa and Mano, and because 
the November 1992 notification letter referred to the denied 
"claim" in the singular.  See April 1969 VA Report of 
Medical Examination for Disability Evaluation (Item 16), and 
January 1992 Form 21-256 (Item 27).  Thus, it appears that 
the RO's November 1992 letter notified the veteran of denial 
of the kidney claim, but it did not do so with respect to the 
other claims that the veteran had submitted in January 1992, 
including the claims of service connection for phlebitis, and 
a circulatory disorder other than phlebitis.  See Best v. 
Brown, 10 Vet. App. 322, 325 (1997).

Thereafter, in December 1992, the veteran submitted a claim 
of service connection for a "vascular" disorder.  
Additionally, in May 1993, he submitted a claim of service 
connection for an unspecified "circulatory" disorder, 
claimed as secondary to Agent Orange.  The Board construes 
the "vascular" and "circulatory" claims as essentially 
identical.  See 38 C.F.R. §§ 4.62, 4.104 (1998); Steadman's 
Medical Dictionary, supra; see also January 1994 letter from 
the veteran to the RO (referring to "blood circulation" 
problems, and separately describing heart problems); VA 
outpatient records of July 1991 and January 1992 (reflecting 
diagnoses of PVI); and May 1991 VA hospitalization summary 
(same).  In January 1994, NYRO denied the veteran's claim of 
service connection for a "vascular" disorder, and in doing 
so, considered evidence regarding thrombophlebitis.  See 
January 1994 rating decision.  In February 1994, NYRO 
notified him of that decision.  In May 1994, the veteran's 
congressman submitted, on behalf of the veteran, a notice of 
disagreement with the denial of service connection for the 
vascular disorder, and the veteran thereafter perfected his 
appeal of that claim.  The Board construes the NYRO's 
February 1994 notification to the veteran as the first notice 
provided to him of the VA's denial of service connection for 
any vascular disease, including phlebitis.  See 38 C.F.R. 
§ 4.104 (1998) (phlebitis included among diseases of veins 
and arteries).  Therefore, the Board construes the matter on 
appeal as entitlement to service connection for a vascular 
disorder, including phlebitis, notwithstanding that in 1992, 
the veteran treated these disorders as subject to distinct 
claims.

Also, as indicated above, the RO's November 1992 letter to 
the veteran failed to adequately notify him of the status of 
certain other claims, particularly, the veteran's January 
1992 claims of service connection for a heart disorder, a 
skin disorder, hypertension, and a lung disorder.  Moreover, 
although in June 1994, the RO denied service connection for 
heart, skin, lung, and sinus disorders, all claimed as 
secondary to herbicide exposure, nothing reflects that the 
veteran was ever notified of that decision.  These matters 
are referred to the RO for appropriate action.  

(The decision that follows addresses the claim of service 
connection for PTSD.  Consideration of the other issues on 
appeal is deferred pending completion of the development 
sought in the remand below.)


FINDING OF FACT

The veteran has PTSD which is attributable to service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitlement to service connection for PTSD.  In this 
regard, the Board notes that service connection for PTSD 
requires (1) medical evidence establishing a clear diagnosis 
of the condition, (2) credible supporting evidence that the 
claimed inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

Here, a July 1993 VA examination report reflects a clear 
diagnosis of PTSD, linked to the veteran's reports of claimed 
inservice stressors.  One of the stressors that the veteran 
mentioned to the examiner was an occasion during which he was 
caught, along with other service members, in crossfire while 
transporting supplies in the Republic of Vietnam.  This 
uncontroverted medical evidence credibly establishes the 
first and third elements of a PTSD claim under 38 C.F.R. 
§ 3.304(f).  Thus, the only question remaining for the Board 
is whether the record contains credible supporting evidence 
that such a claimed inservice stressor actually occurred.

In this respect, the veteran's service personnel records 
include a May 1967 letter from the veteran's commanding 
officer to the veteran, regarding an "incident" that 
occurred in October 1966 (the letter refers to the incident 
as having occurred in October 1967, which the Board construes 
as a typographical error).  The letter elaborates that while 
the veteran was escorting a convoy of vehicles from Cam Ranh 
Bay to Nha Trang Air Base, one of the vehicles was 
temporarily disabled in "enemy infested territory."  The 
letter states that the veteran set the security "and the 
defense" of the convoy; displayed outstanding leadership 
"despi[te] the fact that [his] own life was in danger;" 
and, that after this "unexpected situation," managed a safe 
return of all personnel and supplies.  This letter tends to 
show that the crossfire stressor, mentioned during the July 
1993 VA examination, actually occurred.  Although the letter 
does not explicitly mention a cross-fire or combat, it does 
mention "defense" in addition to "security" of the convoy, 
and notes that the veteran's "life was in danger."  
(Notably, a Diagnostic and Statistical Manual (DSM) diagnosis 
of PTSD does not require that the patient have been exposed 
to combat, but only that the patient have been exposed to an 
event that involved actual or threatened death or serious 
injury, or threat to the physical integrity of self or 
others.  American Psychiatric Association, QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 209 (1994).)  The letter is also 
consistent with the veteran's credible March 1995 testimony.  
[Tr. p. 3.]  Moreover, other service personnel records 
reflect that during October 1966, the veteran's specialty was 
as a security sentry, and that he was stationed at Nha Trang 
Air Base.  Accordingly, the May 1967 letter constitutes 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  As there is no evidence to the 
contrary, the weight of the evidence establishes the 
veteran's entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.304(f) (1998).


ORDER

Service connection for PTSD is granted.


REMAND

The veteran's claims of service connection for sleep apnea, a 
vascular disorder including phlebitis, and morbid obesity 
must be remanded because there are certain pertinent VA 
treatment records which are mentioned in the claims file, and 
which are constructively part of the record on appeal, but 
which have not been associated with the file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the VA 
treatment records, specified in the indented remand 
instruction paragraphs below, need to be obtained, so that 
the determination of the veteran's claims can be made on the 
basis of a complete record.  38 C.F.R. § 19.9 (1998). 

Also, during the veteran's March 1995 RO hearing, he 
indicated that a physician might have told him that his 
military experiences were a reason for his "sleep 
disorder."  [Tr. pp. 10-11.]  The RO should ask the veteran 
to submit any evidence of such a statement, as it might 
render his sleep apnea claim well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Moreover, the file contains a 
March 1984 letter from the veteran's private physician, Dr. 
Pedro Sanabria, which is in Spanish.  This letter needs to be 
translated prior to the RO's readjudication of his claims.  

Finally, the Board notes that, at various times, the veteran 
has alleged that he experiences a vascular disorder which is 
due to exposure to herbicides during his service in Vietnam.  
See, e.g., May 1993 claim.  Although the RO's June 1994 
rating decision addressed this contention, the veteran has 
not been notified of that decision.  Therefore, on remand, 
the RO should address his claim in light of his contention.  
See 38 C.F.R. §§ 3.307, 3.309 (1998); Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).

This case is REMANDED for the following actions:

1.  The RO should contact the veteran 
and inform him that, in order to file a 
well-grounded claim of entitlement to 
service connection, he needs to obtain 
and submit competent medical evidence 
demonstrating that his claim is 
plausible.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  He should be 
advised that the submission of 
statements from treating physicians or 
other health care providers indicating 
the existence of a medical relationship 
between his claimed disorder(s) and 
service, or his already service-
connected disability, is the type of 
evidence needed to satisfy this 
requirement.  He should be given the 
opportunity to submit a medical opinion 
from any physician or other competent 
medical source regarding the etiology of 
his claimed disorder(s), particularly 
whether it is in any way attributable to 
service or a service-connected 
condition.  This would include a 
statement from any physician that might 
have told him that his military 
experiences were a reason for his 
"sleep disorder," as mentioned during 
the March 1995 RO hearing.  [Tr. pp. 10-
11.]  All materials obtained should be 
associated with the file. 

2.  The RO should obtain the following 
VA records pertaining to the veteran's 
treatment for morbid obesity, vascular 
disorder(s), and sleep apnea:  from the 
VAMC in San Juan Puerto Rico, outpatient 
treatment records generated from 
February 20, 1992 to date (mentioned on 
the left margin of the AMIE VA Form 7131 
from that VAMC, dated February 24, 
1992), and the veteran's "Agent Orange 
folder," or any other records of the 
veteran's treatment or testing for any 
disorders which might be due to exposure 
to herbicide agents in Vietnam, 
including any information pertaining to 
the veteran that might be in the Agent 
Orange Registry (mentioned in the 
veteran's May 1993 claim,  5; his May 
1994 letter to the RO, attached to the 
May 1994 notice of disagreement from the 
veteran's Congressman; the veteran's 
January 1994 statement; and the February 
1993 statements of the veteran's wife, 
sister, and pastor); from the VAMC in 
New York, New York, outpatient treatment 
records from the Sleep Clinic, generated 
from September 27, 1993 to date 
(mentioned in the August 3, 1993 VA 
outpatient treatment record from that 
VAMC); and, from the VAMC in East 
Orange, New Jersey, outpatient treatment 
records generated from March 1994 to 
September 1995, and from March 1995 to 
date (mentioned during the veteran's 
March 1995 RO hearing testimony [Tr. p. 
16]).  Also, the RO should ask the 
veteran to better identify the following 
treatment records, which might have been 
generated by VA, so that the RO may 
obtain such records:  the dates and 
location of the veteran's treatment for 
sleep apnea by the medical facilities in 
Washington, DC and New York (mentioned 
during the March 1995 RO hearing [Tr. p. 
12]).  All materials obtained should be 
associated with the file. 

3.  The RO should obtain an English-
language translation of the March 1984 
letter from Dr. Pedro Sanabria.  All 
materials obtained should be associated 
with the file. 

4.  After the foregoing has been 
completed, the RO should take 
adjudicative action on the appellant's 
claims of entitlement to service 
connection for sleep apnea, morbid 
obesity, and a vascular disorder 
including phlebitis.  In so doing, the 
RO should address the issue of whether 
his claims are well grounded.  If a 
claim is found to be well grounded, then 
the RO should assist the appellant in 
the development of the claim.  This may 
include a medical examination for an 
opinion as to the etiology of his 
claimed disorders, including a 
determination, for each disability 
identified, as to whether it is at least 
as likely as not the disorder is 
attributable to the appellant's military 
service.  It may also include obtaining 
the medical evidence used by the Social 
Security Administration in making its 
disability award, as mentioned in the 
veteran's January 1994 letter to the RO, 
the July 1993 VA PTSD examination 
report, and the March 1995 RO hearing 
[Tr. p. 7].  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  In any case, 
the RO should consider the veteran's 
contention that his vascular disorder is 
due to herbicide exposure.  If any 
benefit sought is denied, the RO should 
issue a supplemental statement of the 
case, which should contain a recitation 
to the regulations pertaining to 
presumptive service connection for 
diseases due to herbicide exposure.  See 
38 C.F.R. §§ 3.307, 3.309 (1998); see 
also Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

